Citation Nr: 0016000	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-13 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left hip 
condition, as secondary to service connected disabilities.

2.  Entitlement to an increased evaluation for traumatic 
arthritis right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for traumatic 
arthritis left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an assignment of a disability evaluation 
higher than 10 percent for instability of the right knee.

5.  Entitlement to an assignment of a disability evaluation 
higher than 10 percent for instability of the left knee.

6.  Entitlement to an increased evaluation for metatarsalgia, 
left foot, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for residuals left 
wrist injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to November 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, part,  from a May 1998 RO decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied ratings in excess of 10 
percent for traumatic arthritis of the left and right knees; 
a rating in excess of 10 percent for residuals of a left 
wrist injury; a rating in excess of 10 percent for 
metatarsalgia of the left foot; and denying service 
connection for a left hip condition as secondary to the 
service connected disabilities.  An RO decision in April 1999 
granted service connection and assigned 10 percent ratings 
for the veteran's instability of the knees, effective from 
July 1, 1997.  The veteran appeals for the initial assignment 
of a higher rating for each knee.





FINDINGS OF FACT

1.  There is no medical evidence to show that the veteran's 
left hip arthritis was caused or worsened by his service-
connected bilateral knee or bilateral foot disabilities.

2.  The veteran's traumatic arthritis of the right knee is 
manifested by pain and  slight limitation of motion.

3.  The veteran's traumatic arthritis of the left knee is 
manifested by pain and slight limitation of motion.

4.  The veteran's right knee instability is slight in degree.

5.  The veteran's left knee instability is moderate in 
degree.

6.  The veteran's metatarsalgia of the left foot is 
manifested by no more than moderate functional impairment.

7.  The veteran is right hand dominant; his left wrist 
disability is manifested by pain, slight limitation of 
motion, and slight loss of strength; it is not productive of 
dorsiflexion of less than 15 degrees, palmer flexion limited 
in line with the forearm, favorable ankylosis in  20 to 30 
degrees of dorsiflexion, or unfavorable ankylosis, but the 
overall disability picture is consistent with mild incomplete 
paralysis of the left lower radicular nerve group. 

 
CONCLUSIONS OF LAW

1.  The veteran's claim for secondary service connection for 
a hip condition is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
traumatic arthritis right knee have not been met.  38 
U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40-4.45, 4.59, 4.71a, and Diagnostic 
Codes 5003-5010, 5260, 5261 (1999).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
traumatic arthritis left knee have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.40-4.45, 4.59, 4.71a, and Diagnostic Codes 5003-5010, 5260, 
5261 (1999).

4.  The criteria for entitlement to the initial assignment of 
a disability evaluation in excess of 10 percent for the 
veteran's service-connected instability right knee have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, and Diagnostic Code 5257 (1999).

5.  The criteria for entitlement to the initial assignment of 
a 20 percent evaluation for the veteran's service-connected 
instability left knee have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, and 
Diagnostic Code 5257 (1999).

6.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
metatarsalgia, left foot have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 
4.45, 4.71a, and Diagnostic Code 5279, 5284 (1999).

7.  The criteria for a 20 percent rating for residuals of a 
left wrist injury have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.20 4.40, 4.45, 
4.71a, Diagnostic Codes 5214, 5215; 38 C.F.R. § 4.124a, 8599-
8512 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Applicable regulations provide that 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, the United 
States Court of Appeals for Veterans Claims has held that 
secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that this may be referred to as 
secondary service connection by way of aggravation.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.



A. Hip condition as secondary to the service connected 
disabilities

The veteran contends that his hip condition is secondary to 
his left knee, right knee, and left foot disabilities.  

Service medical records show that in 1984 the veteran 
sustained an injury to his left hand and underwent fusion of 
the scaphoid using left iliac crest bone graft.  The veteran 
was service connected for left iliac crest bone graft donor 
site.  There is no evidence of a left hip condition in 
service.

A VA examination in April 1988 showed full range of motion of 
the hip.  X-rays revealed slight deformity at the interior 
superior iliac spine region of the left pelvis of non-
specific appearance, which was noted to be possibly related 
to previous injury or osteochondroma; the radiologist did not 
link the abnormality to service.    

In an October 1997 VA examination the veteran reported using 
a cane on the right to reduce left hip pain.  He indicated 
that the pain was constant and increased when he went down 
stairs, upon prolonged sitting, or with motion.  There were 
no flare-ups of pain but it had become progressively worse 
over the past year.  The examination showed no Trandenberg's 
Sign, but both hips had decreased range of motion.  There was 
no crepitation in the hip joint or tenderness.  Muscle 
strength was about 4/5 around the hip joint; similar range of 
motion and muscle strength findings were noted on the right.  
There was no tenderness on the right hip.  The examiner 
diagnosed bilateral hip arthritis, etiology unknown.

VA outpatient treatment records indicate complaints of left 
hip pain.  April 1997 to September 1998 outpatient records 
show treatment for left hip pain and x-rays dated September 
1997 revealed a bone density in the right iliac crest.   A 
bone scan was negative.  No abnormalities were seen in the 
hips to suggest osteomyelitis or septic arthritis.  It was 
noted that no abnormality was seen to explain the veteran's 
complaint of left hip pain.  A January 1999 report indicated 
complaints of left hip pain, and a report dated in February 
1999 contained an assessment of left hip degenerative joint 
disease, "milder but increased symptoms".  
An April 1999 VA physical therapy record indicates signs and 
symptoms of left hip pain were consistent with bursitis.

The evidence establishes that the veteran has degenerative 
joint disease of the left hip; however, there is no medical 
evidence suggesting a nexus or link between the arthritis and 
his service connected disabilities.  The April 1988 VA x-ray 
report indicated that the slight deformity found at the 
interior superior iliac spine region of the left pelvis could 
possibly be related to previous injury or osteochondroma, but 
the radiologist did not link the abnormality to service.  The 
Board notes that the record shows that the veteran underwent 
a bone graft from this same area in 1984 and service 
connection is in effect for the graft site.  There was no 
evidence of arthritis and the examination noted full range of 
motion of the hip.  

An October 1997 VA examiner noted left hip arthritis, 
etiology unknown.

The veteran is no doubt sincere in his belief that his 
symptomatology is related to his service connected 
disabilities.  However, where the determinative issue is one 
of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue, and the veteran is a layperson, unable 
to render a medical opinion for these purposes.  Espiritu, 2 
Vet. App. at 494-95.  The Board hereby advises him that a 
medical diagnosis suggesting a link to service or to a 
service-connected disability is necessary to well-ground his 
claim.

The Board is unaware of any information in this matter that 
would put VA on notice that any additional relevant evidence 
may exist that, if obtained, would well ground the veteran's 
claim.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

II.  Increased ratings

The veteran claims that he has suffered an increase in the 
severity of his service-connected disabilities.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  The Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's increased rating claims and that no further 
action is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  





A. Traumatic arthritis right and left knee

The veteran contends that the current evaluations assigned to 
his traumatic arthritis of his right and left knee do not 
accurately reflect the severity of his symptomatology.
A September 1997 VA bone scan showed increased uptake noted 
in both knees, consistent with severe degenerative disease in 
all three compartments.

An October 1997 VA examination showed valgus deformity of 
both knees of approximately 10 to 15 degrees.  Range of knee 
motion was slightly limited bilaterally:  Extension was 
actively -5 and passively 0.  Flexion of the knee was to 110 
actively and to 115 degrees passively.  X-rays showed severe 
degenerative joint disease.  The examiner noted that, because 
of the arthritis, the veteran had decreased activity or 
exercise and had gained weight to 300 pounds, and that the 
increased weight had aggravated his arthritis (of the knees).

A January 1999 VA examination showed hesitant, guarded 
flexion of the right knee from 0 to 120 degrees; hesitant, 
guarded flexion of the left knee from 0 to 110 degrees with 
grimace.  X-ray of the knees found loss of joint space in the 
lateral compartments of both knees with subchondral 
sclerosis, flattening of the arterial surfaces and some 
marginal spurring.  Diagnosis was degenerative changes, both 
knees.

VA outpatient treatment records dated September 1998 to 
February 1999 show complaints of bilateral knee pain.  
February 1999 showed pseudolaxity to varus on the left, range 
of motion was from 5 to 130 degrees bilaterally.  April 1999 
VA physical therapy records show range of motion noted as 
right flexion 5/5 and extension 4-/5 with pain lateral joint 
line; left flexion 4+/5 and extension 3+/5 with pain at 
lateral joint line.  Ligament testing noted slight laxity 
left anterior cruciate ligament (ACL), and bilateral laxity 
medial collateral ligament (MCL).

The veteran's traumatic arthritis of the right and left knees 
have each been evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003, in turn, states that the severity of 
degenerative arthritis, established by x-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected.

The severity of limitation of knee flexion is evaluated under 
DC 5260.  Under this code, a 10 percent rating is warranted 
if knee flexion is limited to 45 degrees, and a 20 percent 
rating is warranted if knee flexion is limited to 30 degrees.  
In this case, the veteran's flexion of his right knee has 
ranged from 120 to 130 degrees and his left knee from 110 
degrees to 130 degrees.  As both numbers are well in excess 
of 30 degrees for both knees, a 20 percent rating is not 
warranted under this code for either knee.

The severity of limitation of knee extension is evaluated 
under DC 5261.  Under this code, a 10 percent rating is 
warranted if knee extension is limited to 10 degrees, and a 
20 percent rating is warranted if knee extension is limited 
to 15 degrees.  In this case, the veteran's extension for 
both knees has ranged from full (zero degrees) to 5 degrees.  
As the degree of limitation of extension falls far short of 
the 15 degrees of limitation required for the assignment of a 
20 percent rating, a higher evaluation is not warranted under 
this code for either knee.

In reviewing the relevant medical evidence, the Board finds 
that the veteran's arthritis of the right and left knees were 
not manifested by more than slight limitation of motion.  In 
fact, under the applicable rating criteria, the minimal 
limitation of motion that was evident does not support a 
compensable rating under Diagnostic Code 5260 or 5261.  Since 
there was x-ray evidence of arthritis and some limitation of 
motion, the separate 10 percent rating for each knee was 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
However, the slight limitation of motion shown here for both 
knees falls far short of what is required for a rating in 
excess of 10 percent.  The Board notes that the veteran's 
instability of the knees are rated separately (see C below).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. §§ 5107(b); Gilbert, 1 
Vet. App. at 49.

B. Metatarsalgia, left foot

The veteran contends that the current evaluation assigned for 
his metatarsalgia, left foot does not accurately reflect the 
severity of his symptomatology.

A May 1988 rating decision granted service connection and 
assigned a 10 percent evaluation for left foot metatarsalgia 
based on service medical record notation of "post frostbite" 
with complaints of left foot pain which was associated with 
"mechanic abnormality".

Upon an October 1997 VA examination the veteran reported 
bilateral foot pain only when he walked.  He indicated that 
the foot pain was most painful early in the morning when he 
woke up and that, after moving, the pain subsided.  Cold 
weather increased the pain and after walking about 20 
minutes, the pain was from 3 to 4/10 to 8 or 9/10.  The 
examination showed the veteran with hallux valgus 
bilaterally, left worse than right, with 25 degrees on the 
left and 50 degrees on the right.  There was a callous 
formation at the metatarsal head and second toe bilaterally, 
and swelling of the MP joint bilaterally, especially the left 
big toe.  There was no tenderness of the right MP joint.  
Dorsiflexion was to 20 degrees and plantar flexion to 30 
bilaterally.  IP joint range of motion was dorsiflexion to 0 
degrees and plantar flexion to 60 degrees, bilaterally.  
There was no tenderness to the sole bilaterally.  The 
diagnosis was hallux valgus deformity of bilateral great toe 
and degenerative joint disease of the toe bilaterally.

A January 1999 VA examination showed the veteran's complaints 
of decreased range of motion of the great toe.  With walking 
he experienced an increased pain which he described as sharp, 
catching, with any activity that would seem to hyperextend 
the toe.  The examination noted amputation of the second and 
third toes.  Hallus valgus deformity of the great toe was 
noted with tenderness on firm palpation.  The veteran was 
able to ambulate very slowly with a significant antalgic gait 
using a cane.  The veteran did not try to ambulate without 
the cane.  He refused to rise up on heels and toes because of 
complaints of pain.

The veteran has been rated under Diagnostic Code 5279 which 
specifically addresses metatarsalgia and Morton's disease.  
However, Diagnostic Code 5279 provides for a maximum 
schedular rating of 10 percent.  Under Diagnostic Code 5284, 
a foot disability, including residuals of a foot injury, is 
rated 10 percent when moderately disabling, 20 percent when 
productive of moderately severe disability, and 30 percent 
when productive of severe foot disability.

Upon consideration of all the evidence presented, the Board 
concludes that the veteran's left foot metatarsalgia has not 
been shown to be productive of more than moderate foot 
disability.  Accordingly, the preponderance of the evidence 
is against entitlement to a rating in excess of 10 percent.  

The veteran does not have weak foot or claw foot, so 
Diagnostic Codes 5277 and 5278 would not apply.  Diagnostic 
Code 5280 provides for a maximum evaluation of 10 percent for 
severe or operated unilateral hallux valgus.  There are no 
other applicable diagnostic codes for the veteran's foot 
disability.  Therefore, the benefit of the doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 49.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

C. Assignment of a higher evaluations for instability of the 
knees

The veteran is appealing the original assignments of 
disability evaluations following an award of service 
connection, and, as such, the claims for the increased 
evaluations are well-grounded.  38 U.S.C.A. § 5107(a); 
Shipwash, 8 Vet. App. at 224.  The Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue has 
been obtained.  No additional action is necessary to meet the 
duty to assist the veteran.  38 U.S.C.A. § 5107(a).  
Moreover, since the present appeal arises from initial rating 
decisions which established service connection and assigned 
the initial disability evaluations, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999).
The veteran contends that the current evaluations assigned to 
his instability of his right and left knee do not accurately 
reflect the severity of his symptomatology.

An RO decision in April 1999 granted service connection for 
the veteran's right and left knee instability and assigned 10 
percent ratings for each knee.

In an October 1997 VA examination the veteran complained of 
constant knee pain, more severe on the left.  The examination 
showed valgus deformity of bilateral knees which was about 10 
to 15 degrees.  The range of motion was slightly limited 
bilaterally.  The extension actively -5, passively 0.  
Flexion actively 110, passively 115 degrees.  Muscle strength 
was 4/5 in flexion and extension left knee.  There was no 
effusion or tenderness at the joint spaces.  However, the 
veteran had a loose collateral ligament, noted to be "about 
1 cm".  There was no anterior or posterior drawer sign.  
There was no tenderness in popliteal area and there was 
crepitation at the patellofemoral joint.  The right knee had 
tenderness at the lateral facet joint of patellofemoral 
joint.  No tenderness at the medial facet joint nor 
tibiofemoral joint medially or laterally.  There was lateral 
knee instability of 'about 1 cm", but there was no anterior 
or posterior drawer sign.  No popliteal tenderness or Baker's 
cysts found.

In a January 1999 VA examination the veteran reported right 
knee pain as constant and aching at a 6 to 10+ on a pain 
scale.  He reported stiffness with any periods of flexion 
over 20 minutes and he was not able to stand more than 15 
minutes.  The veteran reported he was unable to sit with his 
knees flexed greater than 90 degrees.  He indicated he could 
walk two to three miles and did not complain of decreased 
range of motion.  He felt that his knees were stiff and were 
"frozen" in the morning, but denied giving out sensation.  He 
reported decreased endurance and strength and swelling with 
increased weight bearing activity.  The examiner noted that 
the veteran did not have a brace for his right knee.  The 
examination showed hesitant, guarded flexion of the right 
knee from 0 to 120 degrees, and the veteran complained of 
tenderness with firm pressure to the patella as well as 
palpation of the entire patellar area.  Crepitus was 
significant with passive range of motion.  As for the left 
knee, the veteran complained of a giving out sensation 
causing the knee to buckle, which resulted in falls.  He 
reported that he fell frequently and had difficulty ascending 
and descending stairs.  The veteran described constant knee 
pain at an eight to nine on the pain scale, tenderness, and a 
catching sensation.  It was noted that he did not have a 
brace for either knee.  He reported increased pain with 
flexion of the muscles and with cold, and he noted that a 
total knee replacement had been suggested.  He denied locking 
sensation and reported that he tried pool therapy but found 
that this aggravated the joint pain after the session.  He 
also reported increased stiffness with cold weather.  The 
veteran indicated that he was unable to squat because of 
pain, and it was noted that he had used a cane for the past 
year.  The examination showed hesitant, guarded flexion, from 
0 to 110 degrees, with grimace.  He complained of pain with 
pressure to the patella as well as pressure to the area 
surrounding the patella.  The veteran remained very guarded 
and protected of knees with varus and valgus stress, which 
produced pain bilaterally.  Lachman's test was positive on 
the left; the veteran refused to do one leg hips and to squat 
for fear of falling.  X-rays of the knees found loss of joint 
space in the lateral compartments of both knees with 
subchondral sclerosis, flattening of the arterial surfaces 
and some marginal spurring.  The diagnosis was degenerative 
changes, both knees.

VA outpatient treatment records dated September 1998 to 
February 1999 show complaints of bilateral knee pain.  
February 1999 showed range of motion of right knee was from 5 
to 130 degrees; pseudolaxity to varus on the left, range of 
motion was from 5 to 130 degrees.  VA physical therapy 
records dated April 1999 indicated bilateral knee pain as an 
intense dull, throbbing ache bilaterally along the medial and 
lateral joint lines, posterior joint line on the left, and 
superior patella on the right.  The veteran also reported 
that the left knee buckled more than the right, and he 
indicated that signs and symptoms increased in the knees 
while walking for more than one hour after resting, upon 
walking up and down stairs, or while sitting with knees more 
than 90 degrees for one hour on the bus.  The examiner noted 
bilateral valgus, left greater than right.  Range of motion 
of the knees was noted as right flexion 5/5, extension 4-/5 
with pain at lateral joint line; left flexion 4+/5 and 
extension 3+/5 with pain at lateral joint line.  Ligament 
testing revealed slight laxity  of the left anterior cruciate 
ligament (ACL), and bilateral laxity of the medial collateral 
ligament (MCL).

The veteran's knee disabilities (other than arthritis) are 
rated pursuant to Diagnostic Code 5257, which provides for 
evaluating an impairment of the knee involving recurrent 
subluxation or lateral instability.  A 10 percent evaluation 
is assigned for slight impairment, 20 percent for moderate 
impairment, and 30 percent for severe impairment.

Following a review of all the evidence in this case, the 
Board finds that the veteran has moderate impairment of the 
left knee, which supports an increased rating to 20 percent, 
but no more than slight impairment on the right.  The October 
1997 VA examination found no positive anterior or posterior 
drawer sign but there was lateral knee instability of the 
right knee of about 1 cm.  The examination showed a 10 to 15 
degree valgus deformity of both knees.  Muscle strength was 
4/5 in flexion and extension left knee.  In the January 1999 
VA examination the veteran reported a giving out sensation in 
the left knee.  VA physical therapy records dated April 1999 
indicated bilateral valgus left greater than right.  Ligament 
testing noted slight laxity left anterior cruciate ligament 
(ACL), and bilateral laxity medial collateral ligament (MCL).

In view of the findings of both slight ACL and MCL 
instability on the left, and considering the veteran's 
symptoms, it is the Board's judgment that the overall 
disability picture for the left knee is consistent with 
moderate functional impairment, thereby supporting an 
increased rating to 20 percent under Code 5257.  As there is 
no medical evidence of subluxation or more than slight 
instability of the right knee, the  Board finds that a rating 
in excess of 10 percent is not warranted under Code 5257.  As 
the benefit of the doubt doctrine is not applicable, the 
claim for a rating in excess of 10 percent for right knee 
instability under Diagnostic Code 5257 must be denied.  
38 U.S.C.A. § 5107(b) ; Gilbert, 1 Vet. App. 49.

The Board notes that since the veteran's instability of the 
knees are rated under Diagnostic Code 5257, the provisions of 
38 C.F.R. §§ 4.40, 4.45, and the analysis required under 
DeLuca, are not for application.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1997) (Diagnostic Code 5257 not predicated 
on loss of range of motion, 38 C.F.R. §§ 4.40, 4.45, with 
respect to pain, do not apply).

D.  Assignment of a higher evaluation for residuals of a left 
wrist injury

The Board finds the veteran's claim for an increased rating 
for his service connected left wrist disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Court has held that, when a veteran asserts that a service-
connected disability has increased in severity, the claim is 
well grounded.

Service medical records show that in May 1984 the veteran 
underwent a triscaphium fusion (scaphoid trapezium trapezoid 
joint) of the left wrist.  A left iliac bone graft was 
performed at that time.

In an October 1997 VA examination, the veteran gave a history 
of  falling in May 1984 and undergoing a fusion operation 
with bone graft shortly thereafter.  He reported no recent 
left wrist pain.  The diagnosis was ankylosis (loss of 
motion) of the left wrist.

A January 1999 VA examination of the veteran revealed a 
history of numbness of the fourth and fifth fingers of the 
left hand.  The veteran complained of decreased strength with 
gripping and stabbing pains on the dorsal aspect of the 
wrist.  It was noted that the veteran had a surgical fusion 
of the bones of the left wrist while in the service.  He 
complained of a "knot" pointing to the dorsal surface of the 
wrist.  He also complained of his hand feeling cold 
regardless of the season and pain of 8 to 9 on a pain scale 
of 1 to 10 with any gripping movement.  He reported that when 
his hand was at rest he had no pain and reported decreased 
motor control and strength and endurance of the left wrist.  
The veteran indicated that he avoided lifting and carrying 
anything because of pain.  He did not have any supportive 
braces or splints for the left hand and did not report any 
radiation of pain to the left hand.  The examiner noted that 
the veteran was right hand dominant.  The veteran had no 
specific treatment at the time for the left hand and 
described discomfort as occurring on a daily basis.  The 
veteran did not describe dislocation or subluxation.
The examination showed a 1 mm nodule which was firm and 
moveable on the dorsal aspect on the ulnar side of the left 
wrist.  It was more prominent when the hand was slightly 
flexed.  The veteran was able to demonstrate forward flexion 
of 35 degrees and hyperextension to 25 degrees of the left 
wrist.  Hand grasp of the left hand was 4/5.  The veteran was 
unable to approximate the fourth finger of the left hand to 
the thumb.  He had decreased ability to hold an object from 
the examiner's grasp.  There was no crepitus with minimal 
passive range of motion and there was minimal tenderness with 
firm palpation.  The diagnosis was post fusion of left wrist 
with degenerative changes.

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5215 (1999).  Ankylosis is 
considered to be favorable when the joint is fixed in 20 
degrees to 30 degrees of dorsiflexion.  Ankylosis is 
considered to be unfavorable when the joint is fixed in any 
degree of palmar flexion, or with ulnar or radial deviation.  
A 30 percent evaluation is warranted for favorable ankylosis 
in 20 degrees to 30 degrees of dorsiflexion of the wrist of 
the major (dominant) upper extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214, and Note.

An October 1997 VA examination included an assessment of 
ankylosis of the left wrist, but there was no indication of 
complete immobility of the wrist, ankylosis with the joint is 
fixed in 20 degrees to 30 degrees of dorsiflexion, or 
unfavorable ankylosis.  In fact, the degree of limitation of 
motion of the left wrist was not reported.  The January 1999 
VA examination, however, was thorough in nature and included 
range of motion findings.  That evaluation did not even show 
compensable limitation of motion.  See Code 5215.  There was 
indication that pain, flare-ups of pain, weakness, 
incoordination, or any other pertinent symptom or clinical 
finding resulted in any additional limitation of motion to a 
degree that would support a higher rating under the 
applicable rating criteria.  However, in addition to pain and 
some limitation of motion, there is medical evidence of 
weakness, including some secondary loss of grip strength of 
the left hand.   It is the Board's judgment that the 
disability picture is analogous to mild incomplete paralysis 
of a lower radicular nerve group. When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  Under 
Diagnostic Codes 8512 (pertaining to the lower radicular 
nerve group), a 20 percent evaluation is warranted for mild 
incomplete paralysis involving the major or minor upper 
extremity.  A 30 percent rating is warranted for moderate 
incomplete paralysis involving the minor upper extremity.  38 
C.F.R. § 4.124a, Diagnostic Code 8512 (1999).  The Board 
finds that the clinical findings summarized above are 
analogous to mild, but no more than mild, incomplete 
paralysis of the left lower radicular nerve group affecting 
the veteran's non-dominant left wrist and hand.  Accordingly, 
an increased rating to 20 percent for residuals of a left 
wrist injury is warranted.




ORDER

Entitlement to service connection for a left hip condition, 
as secondary to service connected disabilities is denied.

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis right knee is denied.

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis left knee is denied.

Entitlement to the assignment of an initial rating in excess 
of 10 percent for instability of the right knee is denied.

Entitlement to the assignment of an initial rating of 20 
percent  for instability of the left knee is granted, subject 
to the law and regulations governing the payment of VA 
monetary benefits.

Entitlement to a rating in excess of 10 percent for 
metatarsalgia of the left foot is denied.

Entitlement to a 20 percent rating for residuals of a left 
wrist injury is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

